         Case 2:18-cv-10642-JTM Document 22 Filed 07/23/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 CLYDE EDWARD SMITH                                                 CIVIL ACTION
 VERSUS                                                             NO. 18-10642
 KEITH DEVILLE, WARDEN                                              SECTION “H(1)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that Clyde Edward Smith’s petition for issuance of a writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.
                                                               July
              New Orleans, Louisiana, this ____ day of _________________________, 2020.



                                                    ____________________________________
                                                    JANE TRICHE MILAZZO
                                                    UNITED STATES DISTRICT JUDGE
